UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7311


PRIEST MOMOLU V.S. SIRLEAF, JR., As Next Friend for the Commonwealth
of Israel, et al.,

                    Plaintiff - Appellant,

             v.

HAROLD W. CLARKE; A. DAVID ROBINSON; EDDIE PEARSON; MARK E.
ENGELKE; CHAPLAIN HOLLENBAUGH; D. Y. KINSLEY; CYNTHIA
PUTNEY; LOUISE G. GOODE; BARROWS; C. BOONE; HANNAH M.
LAUCK; Judge; K. PHILLIPS; S. TAPP; UNITED STATES OF AMERICA; K.
WHITHURST; RODERICK C. YOUNG,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00539-HEH-DJN)


Submitted: April 10, 2019                                         Decided: April 30, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Momolu V.S. Sirleaf seeks to appeal the district court’s orders dismissing his civil

action without prejudice and denying reconsideration. We may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The orders that Sirleaf seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders. See Goode v. Cent. Va. Legal Aid

Soc’y, 807 F.3d 619, 629-30 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack

of jurisdiction, deny the pending motions, and remand the case to the district court with

instructions to give Sirleaf another opportunity to amend his complaint. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             2